DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01 October 2021 has been entered.  Claims 1-11 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 22 July 2021.  Any new and/or pending objections and/or rejections can be found in the Office Action below.
Response to Arguments
Applicant's arguments filed 01 October 2021 have been fully considered but they are not persuasive. 
Regarding independent claim 7 (and, by virtue of their dependency on claim 7, claims 8-11), Applicant contends that the prior art of Takahama (US 20190025825) does not teach nor render obvious the amended limitation directed to “setting the autonomous vehicle functions in a second mode, wherein the autonomous vehicle functions are set to a reduced set of functionality” because Takahama teaches two distinct settings: an autonomous driving mode and a manual driving mode; and therefore Takahama teaches that the autonomous function is either on or off (see at least: Pg. 6 of Applicant’s response which corresponds to Pg. 2 of Applicant’s Arguments/Remarks).  The Examiner respectfully disagrees with the aforementioned contention and respectfully maintains that Takahama’s teaching of disabling while autonomous driving is maintained” (emphasis added)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, it is noted that Paragraph [0017] of the Specification in the present application explicitly states that “each [autonomous vehicle function] individually may be set to a reduced set of functionality, which can be a second mode” and that the “reduced set of functionality may include disabling a particular autonomous vehicle function.”  If each function is set to reduced set of functionality, and the reduced set of functionality includes disabling the function, then “setting the autonomous vehicle functions in a second mode, wherein the autonomous vehicle functions are set to a reduced set of functionality” encompasses disabling all the functions.  Accordingly, even when read in light of Applicant’s disclosure, the broadest reasonable interpretation of the limitation “setting the autonomous vehicle functions in a second mode, wherein the autonomous vehicle functions are set to a reduced set of functionality” includes 
Regarding claim 11, Applicant contends that the amended limitation of “disabling one of the autonomous vehicle functions in the second mode” further distinguishes from a system where all of the autonomous vehicle functions are disabled, as in the Takahama reference.  The Examiner respectfully disagrees with the aforementioned contention.  As an initial matter, it is noted that claim 11 recites the transitional phrase “comprising” which signals that the claimed method is inclusive or open-ended and does not exclude the presence of additional, unrecited elements (e.g., disabling additional autonomous vehicle functions).  Furthermore, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., disabling only one autonomous vehicle function, or disabling one autonomous vehicle function while other autonomous vehicle functions remain enabled) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Regarding independent claim 1 (and, by virtue of their dependency on claim 1, claims 2-6), Applicant contends that neither the prior art of Takahama alone nor the combination of Takahama in view of Kondo (US 20170203770) teaches the limitation directed to “wherein the autonomous vehicle functions are set to a reduced set of functionality” for the same reasons contended for claim 7, as discussed above (see at least: Pg. 7 of Applicant’s response which corresponds to Pg.3 of Applicant’s Arguments/Remarks).  The Examiner respectfully disagrees with the contention of claim 1 for the same reasons discussed above with regards to claim 7 because, under a broadest reasonable interpretation (as discussed in more detail above), setting autonomous vehicle functions to “a reduced set of functionality” encompasses disabling the autonomous vehicle functions, as taught by at least Takahama.
Regarding claim 6, Applicant contends that the amended limitation “wherein the second mode disables one of the autonomous vehicle functions” further distinguishes from Takahama and Kondo, which both disable the entire autonomous driving function.  The Examiner respectfully disagrees that the limitation “wherein the second mode disables one of the autonomous vehicle functions” is limited to an interpretation that only one function is disabled or that one function is disabled while others remain enabled for similar reasons as those discussed above for at least claim 11.  Here, the limitation “wherein the second mode disables one of the autonomous vehicle functions” is not deemed to exclude disabling additional autonomous vehicle functions (e.g., disabling all autonomous vehicle functions).  As such, disabling a group of functions includes disabling one of the functions.  For example, disabling a first function and a second function includes disabling one these functions.  Accordingly, in response to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 1 is objected to because of the following informalities: on lines 9-10, it appears Applicant intended “in second mode” to read --in a second mode--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: on line 5, it appears Applicant intended “the driver” to read --a driver of the vehicle--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: on line 6, it appears Applicant intended “the driver” to read --a driver of the vehicle--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
on lines 3-4, it appears Applicant intended “the time greater than” to read --the time being greater than--;
on line 4, it appears Applicant intended “the second set of conditions” to read --the respective second set of conditions-- in order to maintain consistency in claim terminology recited throughout the claims. 

Claim 9 is objected to because of the following informalities:
on line 1, it appears Applicant intended “the respective second condition” to read --the respective second set of conditions-- in order to maintain consistency in claim terminology recited throughout the claims;
on line 2, it appears Applicant intended “the vehicle outside” to read --the vehicle being outside--;
on line 3, it appears Applicant intended “the first set of conditions” to read --the respective first set of conditions-- in order to maintain consistency in claim terminology recited throughout the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Takahama (U.S. Publication No. 2019/0025825 A1).

Regarding Claim 7:
Takahama discloses a method for controlling autonomous vehicle functions of a vehicle (see at least: Takahama, Abstract and Paragraph [0021]), the method comprising: 
receiving data regarding at least two of a plurality of vehicle factors meeting a respective first set of conditions (see at least: Takahama, Paragraphs [0021], [0035]-[0036], [0047]-[0052]); 
enabling autonomous vehicle functions in a first mode (see at least: Takahama, Paragraphs [0021], [0044], [0047]-[0052]; wherein when at least two of the vehicle factors meet a respective first set of conditions, the vehicle is transitioned into a first mode of autonomous driving); and 
setting the autonomous vehicle functions in a second mode, wherein the autonomous vehicle functions are set to a reduced set of functionality, in response to at least one of the plurality of vehicle factors meeting a respective second set of conditions (see at least: Takahama, Paragraphs [0021], [0047]-[0052], [0056]-[0058], [0062]-[0063], and Figs. 6-7; wherein when at least one of the vehicle factors meets a respective second set of conditions, the vehicle is transitioned into a second mode of manual driving and the autonomous driving mode is ended.  When the autonomous .

Regarding Claim 11:
Takahama discloses the method as in claim 7, further comprising disabling one of the autonomous vehicle functions in the second mode (see at least: Takahama, Paragraphs [0021], [0047]-[0052], [0056]-[0058], [0062]-[0063], and Figs. 6-7; wherein when at least one of the vehicle factors meets a respective second condition, the vehicle is transitioned into a second mode of manual driving and the autonomous driving mode is disabled.  When the autonomous driving mode is disabled, a steering control function (e.g., LKAS) and a speed control function (e.g., ACC) are disabled, and disabling a steering control function and a steering control function includes disabling one of these functions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Takahama (U.S. Publication No. 2019/0025825 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Takahama (U.S. Publication No. 2019/0025825 A1) in view of Kondo (U.S. Publication No. 2017/0203770 A1).

Regarding Claim 1:
Takahama discloses a vehicle controller (autonomous driving control controller 4) for controlling autonomous vehicle functions of a vehicle (see at least: Takahama, Abstract and Paragraph [0021]), the vehicle controller comprising: 
an input for receiving data regarding a set of vehicle factors (see at least: Takahama, Paragraphs [0021], [0035]-[0036], and Fig. 1); 
an output for controlling autonomous vehicle functions (see at least: Takahama, Paragraphs [0021], [0120], and Fig. 1); and 
a processor having control logic (wherein it is deemed implicit, if not at least inherent, that the controller 4 of Takahama includes a processor having associated logic, software, or computer programming in order to perform the functions disclosed by Takahama), wherein the control logic 
receives data regarding the set of vehicle factors at the input (see at least: Takahama, Paragraphs [0021], [0035]-[0036]); 
transmits a signal at the output to set the autonomous vehicle functions in a first mode when at least two of the vehicle factors meet a respective first condition (see at least: Takahama, Paragraphs [0021], [0044], [0047]-[0052]; wherein when at least two of the vehicle factors meet a respective first condition, the vehicle is transitioned into a first mode of autonomous driving); and 
transmits a signal at the output to set the autonomous vehicle functions in second mode, wherein the autonomous vehicle functions are set to a reduced set of functionality, when at least one of the vehicle factors meets a respective second condition (see at least: Takahama, Paragraphs [0047]-[0052], [0056]-[0058], [0062]-[0063], and Figs. 6-7; wherein when at least one of the vehicle factors meets a respective second condition, the vehicle is transitioned into a second mode of manual driving and the autonomous driving mode is ended.  When the autonomous driving mode is ended, at least the functions of steering control (e.g., LKAS) and speed control (ACC) are set to a reduced set of functionality of being disabled - see Response to Arguments section above explaining that, under a broadest reasonable interpretation, “a reduced set of functionality” encompasses disabling the aforementioned functions).
If it is deemed that Takahama is not found to implicitly possess or inherently contain the limitation that the controller comprises a processor having control logic for performing the functionality disclosed by Takahama, then Kondo is relied upon to explicitly teach this feature.  Similar to Takahama, Kondo teaches an invention directed 

Regarding Claim 2:
Takahama discloses, or alternatively modified Takahama teaches, the vehicle controller as in claim 1, wherein the autonomous vehicle functions includes at least one of platooning, adaptive cruise control, lane keeping, automatic collision mitigation, lane centering, automated steering control, and highway departure braking (see at least: Takahama, Paragraphs [0021], [0120]).

Regarding Claim 6:
Takahama discloses, or alternatively modified Takahama teaches, the vehicle controller as in claim 1, wherein the second mode disables one of the autonomous vehicle functions (see at least: Takahama, Paragraphs [0047]-[0052], [0056]-[0058], [0062]-[0063], and Figs. 6-7; wherein when at least one of the vehicle factors meets a respective second condition, the vehicle is transitioned into a second mode of manual driving and the autonomous driving mode is disabled.  When the autonomous driving mode is disabled, a steering control function (e.g., LKAS) and a speed control function (e.g., ACC) are disabled, and disabling a steering control function and a steering control function includes disabling one of these functions).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahama as applied to claim 1 above, and further in view of Kondo (U.S. Publication No. 2017/0203770 A1) and Kaneko et al. (U.S. Publication No. 2020/0086889 A1) or, in the alternative, as being unpatentable over Takahama in view of Kondo (hereinafter referred to as ‘modified Takahama’) as applied to claim 1 above, and further in view of Kaneko et al. (U.S. Publication No. 2020/0086889 A1).

Regarding Claim 3:
Takahama discloses, or alternatively modified Takahama teaches, the vehicle controller as in claim 1, wherein the respective first condition of the vehicle factors includes a vehicle location in an approved zone (the vehicle is not located in an area in which autonomous driving is prohibited - see at least: Takahama, Paragraphs [0052], , a speed of the vehicle being within a predetermined range (see at least: Takahama, Paragraph [0051]), a road curvature being within a predetermined range (the vehicle is not located in an area having a curved road requiring a steering handle operation reaching or exceeding a predetermined steering angle - see at least: Takahama, Paragraph [0054]),  road signs not prohibiting autonomous vehicle functions (the vehicle is not traveling on a road on which a traffic sign or a road surface marking indicating a stop is set up, which, as established by Takahama, is an area having road signs prohibiting autonomous vehicle functions - see at least: Takahama, Paragraph [0054]), and the driver assenting to the operation of the autonomous vehicle functions (see at least: Takahama, Paragraphs [0044], [0049]).
Takahama does not appear explicit that the respective first condition of the vehicle factors includes a minimum period of time since the respective second condition of vehicle factors was met.  Kaneko teaches an invention similar to that of at least Takahama in which a vehicle is switched between a first mode (autonomous driving mode) and a second mode (manual driving mode) (see at least: Kaneko, Abstract, and Paragraph [0102]).  Kaneko teaches that once switching between the manual driving mode and the autonomous driving mode is performed, subsequent switching is not performed unless a predetermined time has elapsed (see at least: Kaneko, Paragraph [0267]).  Accordingly, Kaneko teaches that a first condition to enable autonomous driving must be that a minimum period of time has elapsed since the vehicle was placed in the second mode of manual driving.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this teaching of Kaneko in the invention of Takahama (or alternatively a minimum period of time since the respective second condition of vehicle factors was met.  The claim would have been obvious because a particular known technique of monitoring an elapsed time when switching between an autonomous driving mode and a manual driving mode and using said elapsed time as a condition in order to decide whether subsequent switching of modes is permitted was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to further include such a first condition in the invention of Takahama (or alternatively modified Takahama) because it would have reduced the burden on a driver of the vehicle due to frequent switching of vehicle operation modes (see at least: Kaneko, Paragraph [0267]).
If it is deemed that Takahama is not found to explicitly possess or inherently contain the limitation that the first condition includes a road curvature being within a predetermined range because Takahama is deemed to disclose comparing a steering handle operation associated with the road curvature to a threshold rather than the road curvature itself, then Kondo is relied upon to explicitly teach this feature.  Similar to Takahama, Kondo teaches an invention directed to switching a vehicle between a first mode (autonomous driving mode) and a second mode (manual driving mode) based on whether a vehicle factor, or a plurality of vehicle factors, meet a respective condition (see at least: Kondo, Abstract, and Paragraphs [0046], [0048]-[0056], [0064], [0048]).  Kondo explicitly teaches that a respective first condition for enabling an autonomous driving mode includes a road curvature being within a predetermined range (see at least: Kondo, Paragraph [0052]).  It would have been obvious to a person of ordinary .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahama as applied to claim 1 above, and further in view of Kondo (U.S. Publication No. 2017/0203770 A1), Kaneko et al. (U.S. Publication No. 2020/0086889 A1), and Wang (U.S. Publication No. 2018/0196442 A1) or, in the alternative, as being unpatentable over Takahama in view of Kondo (hereinafter referred to as ‘modified Takahama’) as applied to claim 1 above, and further in view of Kaneko et al. (U.S. Publication No. 2020/0086889 A1) and Wang (U.S. Publication No. 2018/0196442 A1).

Regarding Claim 4:
Takahama discloses, or alternatively modified Takahama teaches, the vehicle controller as in claim 1, wherein the respective second condition of the vehicle factors includes a vehicle location not in an approved zone (the vehicle is located in an area in which autonomous driving is prohibited - see at least: Takahama, Paragraphs [0052], , a speed of the vehicle being outside a predetermined range (see at least: Takahama, Paragraphs [0047], [0051]), a road curvature being outside a predetermined range (the vehicle is located in an area having a curved road requiring a steering handle operation reaching or exceeding a predetermined steering angle - see at least: Takahama, Paragraph [0054]), and the driver overriding the operation of the autonomous vehicle functions (see at least: Takahama, Paragraphs [0049], [0056]-[0057]).
Takahama does not appear explicit that the respective second condition of the vehicle factors includes a time being greater than a minimum time period since the at least two of the vehicle factors met the respective first condition and road signs indicating pedestrians may be nearby.
Regarding the second condition including a time being greater than a minimum time period since the at least two of the vehicle factors met the respective first condition: Kaneko teaches an invention similar to that of at least Takahama in which a vehicle is switched between a first mode (autonomous driving mode) and a second mode (manual driving mode) (see at least: Kaneko, Abstract, and Paragraph [0102]).  Kaneko teaches that once switching between the manual driving mode and the autonomous driving mode is performed, subsequent switching is not performed unless a predetermined time has elapsed (see at least: Kaneko, Paragraph [0267]).  Accordingly, Kaneko teaches that a second condition to enable manual driving must be that a minimum period of time has elapsed since the vehicle was placed in the first mode of autonomous driving.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this teaching of Kaneko in the a time being greater than a minimum time period since the at least two of the vehicle factors met the respective first condition.  The claim would have been obvious because a particular known technique of monitoring an elapsed time when switching between an autonomous driving mode and a manual driving mode and using said elapsed time as a condition in order to decide whether subsequent switching of modes is permitted was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to further include such a second condition in the invention of Takahama (or alternatively modified Takahama) because it would have reduced the burden on a driver of the vehicle due to frequent switching of vehicle operation modes (see at least: Kaneko, Paragraph [0267]).
Regarding the second condition including road signs indicating pedestrians may be nearby, Takahama cumulatively discloses various areas in which autonomous driving is difficult, and that when the vehicle is located in such an area, the vehicle disables autonomous driving and switches to a manual driving mode.  Takahama also discloses that the vehicle includes an external world recognition device for recognizing an environment surrounding the vehicle (see at least: Takahama, Paragraph [0021]).  Similar to at least Takahama, Wang teaches an invention for determining when to switch an operating mode of a vehicle from an autonomous driving mode to a manual driving mode, and that switching to the manual driving mode occurs when the vehicle’s surrounding includes a cautionary situation (see at least: Wang, Abstract and Paragraphs [0022], [0026], [0031]).  Wang further teaches that the vehicle includes 
If it is deemed that Takahama is not found to explicitly possess or inherently contain the limitation that the first condition includes road curvature being outside a predetermined range because Takahama is deemed to disclose comparing a steering handle operation associated with the road curvature to a threshold rather than the road curvature itself, then Kondo is relied upon to explicitly teach this feature.  Similar to Takahama, Kondo teaches an invention directed to switching a vehicle between a first mode (autonomous driving mode) and a second mode (manual driving mode) based on whether a vehicle factor meets a respective condition (see at least: Kondo, Abstract, and Paragraphs [0046], [0048]-[0056], [0064], [0048]).  Kondo explicitly teaches that a respective second condition for disabling an autonomous driving mode (enabling a manual driving mode) includes road curvature being outside a predetermined range (see at least: Kondo, Paragraph [0052]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teaching of Kondo in the invention of modified Takahama such that the road curvature itself was compared to a threshold in order to identify whether or not a second condition was met instead of using a steering handle operation associated with the road curvature.  The claim would have been obvious because a particular known technique of comparing the road curvature to a predetermined range in order to identify whether or not autonomous driving is permitted was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of basing the respective second condition on road curvature.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahama or alternatively over Takahama in view of Kondo (hereinafter referred to as ‘modified  as applied to claim 1 above, and further in view of Hiramatsu et al. (U.S. Publication No. 2019/0295417 A1).

Regarding Claim 5:
Takahama, or alternatively modified Takahama, does not appear explicit regarding the vehicle controller as in claim 1, wherein the second mode increases an allowable following distance for an adaptive cruise control.  Cumulatively, Takahama teaches that the vehicle transitions to the second mode when an autonomous driving mode is disabled or no longer permitted, and that the autonomous vehicle functions includes adaptive cruise control in which a distance is maintained between vehicles (see at least: Takahama, Paragraph [0120]).  Hiramatsu teaches an invention similar to Takahama regarding transitioning a vehicle from an autonomous driving mode to a manual driving mode (see at least: Hiramatsu, Abstract, and Paragraphs [0018]-[0019]).  Hiramatsu teaches that when the vehicle is to transition from an autonomous driving mode to a manual driving mode, the vehicle first transitions to a “switching” autonomous mode (or a transitioning autonomous mode) in which an allowable following distance is increased (see at least: Hiramatsu, Paragraphs [0027], [0029], [0045]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Hiramatsu in the invention of Takahama (or alternatively modified Takahama) such that, rather than immediately disabling an autonomous vehicle function of at least an adaptive cruise control and transitioning to a manual driving mode when autonomous driving functions are disabled or no longer permitted, the vehicle first transitions into a second mode of a transitioning .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahama as applied to claim 7 above, and further in view of Kaneko et al. (U.S. Publication No. 2020/0086889 A1), Bohrer et al. (U.S. Publication No. 2020/0180623 A1), and Kondo (U.S. Publication No. 2017/0203770 A1).

Regarding Claim 8:
Takahama discloses the method as in claim 7, wherein 
the plurality of vehicle factors include global positioning information, vehicle speed, road curvature (see at least: Takahama, Paragraphs [0026], [0047]-[0052]), and 
the respective first set of conditions includes the vehicle in an approved zone (the vehicle is not located in an area in which autonomous driving is prohibited - see at least: Takahama, Paragraphs [0052], [0054]), the road curvature being inside a predetermined range (the vehicle is not located in an area having a curved road .
Takahama, however, does not appear explicit in that the plurality of vehicle factors include time and road speed signs, and that the respective first set of conditions includes the time greater than a minimum value since the second set of conditions was met and the road speed signs stating an allowable speed greater than a minimum.
Regarding the plurality of vehicle factors including time, and that the respective first set of conditions includes the time greater than a minimum value since the second set of conditions was met: Kaneko teaches an invention similar to that of at least Takahama in which a vehicle is switched between a first mode (autonomous driving mode) and a second mode (manual driving mode) (see at least: Kaneko, Abstract, and Paragraph [0102]).  Kaneko teaches that once switching between the manual driving mode and the autonomous driving mode is performed, subsequent switching is not performed unless a predetermined time has elapsed (see at least: Kaneko, Paragraph [0267]).  Accordingly, Kaneko teaches that a vehicle factor includes time, and that a first condition to enable autonomous driving must be that a minimum period of time has elapsed since the vehicle was placed in the second mode of manual driving.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated this teaching of Kaneko in the invention of Takahama such that the vehicle factors included time and that the respective first condition included the time being greater than a minimum value since the second set of conditions was met.  The claim would have been obvious because a particular known technique of monitoring an elapsed time when switching between an autonomous 
With regards to the plurality of vehicle factors including road speed signs, and that the respective first condition includes the road speed signs stating an allowable speed greater a minimum: Takahama cumulatively discloses that respective first condition includes a condition that the vehicle is not traveling on or will not travel on a road on which the speed limit is lower than a predetermined value (i.e., that the first condition includes a condition that the speed limit on the road is greater than a minimum) and that the vehicle includes an external world recognition device for recognizing an environment surrounding the vehicle (see at least: Takahama, Paragraph [0021]).  Bohrer teaches an invention applicable to Takahama in which a vehicle includes the appropriate sensors to detect speed limit road signs in order to identify the speed limit on the road (see at least: Bohrer, Paragraphs [0023], [0025]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Bohrer in the invention of Takahama such that the vehicle factors included road speed signs detected by the vehicle in order to identify the speed limit of a road in the traveling path of the vehicle, thereby allowing for the required determination of the first condition including 
If it is deemed that Takahama is not found to explicitly possess or inherently contain the limitation that the first condition includes the road curvature being inside a predetermined range because Takahama is deemed to disclose comparing a steering handle operation associated with the road curvature to a threshold rather than the road curvature itself, then Kondo is relied upon to explicitly teach this feature.  Similar to Takahama, Kondo teaches an invention directed to switching a vehicle between a first mode (autonomous driving mode) and a second mode (manual driving mode) based on whether a vehicle factor, or a plurality of vehicle factors, meet a respective condition (see at least: Kondo, Abstract, and Paragraphs [0046], [0048]-[0056], [0064], [0048]).  Kondo explicitly teaches that a respective first condition for enabling an autonomous driving mode includes the road curvature being inside a predetermined range (see at least: Kondo, Paragraph [0052]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teaching of Kondo in the invention of Takahama such that the road curvature itself was compared to a threshold in order to identify whether or not a first condition was met instead of using a steering handle operation associated with the road 

Regarding Claim 9:
Takahama discloses the method as in claim 7, wherein the respective second condition includes the vehicle outside an approved zone (the vehicle is located in an area in which autonomous driving is prohibited - see at least: Takahama, Paragraphs [0052], [0054]), a road curvature being outside a predetermined range (the vehicle is located in an area having a curved road requiring a steering handle operation reaching or exceeding a predetermined steering angle - see at least: Takahama, Paragraph [0054]).
Takahama does not appear explicit that the respective second condition includes a time greater than a minimum value since the at least two of the vehicle factors met the first set of conditions and road speed signs stating an allowable speed less than a minimum speed.
Regarding the second condition including a time greater than a minimum value since the at least two of the vehicle factors met the first set of conditions: Kaneko teaches an invention similar to that of at least Takahama in which a vehicle is switched between a first mode (autonomous driving mode) and a second mode (manual driving mode) (see at least: Kaneko, Abstract, and Paragraph [0102]).  Kaneko teaches that a time being greater than a minimum value since the at least two of the vehicle factors met the first set of conditions.  The claim would have been obvious because a particular known technique of monitoring an elapsed time when switching between an autonomous driving mode and a manual driving mode and using said elapsed time as a condition in order to decide whether subsequent switching of modes is permitted was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to further include such a second condition in the invention of Takahama because it would have reduced the burden on a driver of the vehicle due to frequent switching of vehicle operation modes (see at least: Kaneko, Paragraph [0267]).
Regarding the second condition including road speed signs stating an allowable speed less than a minimum speed, Takahama cumulatively discloses that second condition includes a condition that the vehicle is traveling on or will travel on a road on which the speed limit is lower than a predetermined value (i.e., that the area in which autonomous driving is difficult includes an area where the speed limit of a road is lower 
If it is deemed that Takahama is not found to explicitly possess or inherently contain the limitation that the first condition includes a road curvature being outside a predetermined range because Takahama is deemed to disclose comparing a steering handle operation associated with the road curvature to a threshold rather than the road curvature itself, then Kondo is relied upon to explicitly teach this feature.  Similar to Takahama, Kondo teaches an invention directed to switching a vehicle between a first a road curvature being outside a predetermined range (see at least: Kondo, Paragraph [0052]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teaching of Kondo in the invention of Takahama such that the road curvature itself was compared to a threshold in order to identify whether or not a second condition was met instead of using a steering handle operation associated with the road curvature.  The claim would have been obvious because a particular known technique of comparing the road curvature to a predetermined range in order to identify whether or not autonomous driving is permitted was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of basing the respective second condition on road curvature.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahama as applied to claim 7 above, and further in view of Hiramatsu et al. (U.S. Publication No. 2019/0295417 A1).

Regarding Claim 10:
Takahama does not appear explicit regarding the method as in claim 7, further comprising increasing an allowable following distance for an adaptive cruise control in the second mode.  Cumulatively, Takahama teaches that the vehicle transitions to the second mode when an autonomous driving mode is disabled or no longer permitted, and that the autonomous vehicle functions includes adaptive cruise control in which a distance is maintained between vehicles (see at least: Takahama, Paragraph [0120]).  Hiramatsu teaches an invention similar to Takahama regarding transitioning a vehicle from an autonomous driving mode to a manual driving mode (see at least: Hiramatsu, Abstract, and Paragraphs [0018]-[0019]).  Hiramatsu teaches that when the vehicle is to transition from an autonomous driving mode to a manual driving mode, the vehicle first transitions to a “switching” autonomous mode (or a transitioning autonomous mode) in which an allowable following distance is increased (see at least: Hiramatsu, Paragraphs [0027], [0029], [0045]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Hiramatsu in the invention of Takahama such that, rather than immediately disabling an autonomous vehicle function of at least an adaptive cruise control and transitioning to a manual driving mode when autonomous driving functions are disabled or no longer permitted, the vehicle first transitions into a second mode of a transitioning autonomous mode in which an allowable following distance is increased.  The claim would have been obvious because a particular known technique of increasing an allowable following distance when transitioning out of an autonomous driving mode was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  Furthermore, one would have been motivated to incorporate the aforementioned teaching of Hiramatsu because it would have allowed a driver to start manual driving feeling secure upon a shift from .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bohrer et al. (US 2020/0180623 A1) teaches an invention similar to that currently claimed in at least claims 1, 2, 5, 6, 7, 10, and 11 of the present application in which the autonomous vehicle function is adaptive cruise control (ACC) requiring at least two conditions being met in order to enable the ACC, and that when a second condition is met, the ACC is transitioned into one of two second modes: (1) an off mode, or (2) a customized mode in which an allowable following distance is increased.
Desens et al. (US 2017/0305420 A1) teaches an invention specifying various conditions that are accounted for when deciding whether or not an autonomous driving mode can be enabled including that a radius of curvature of the road is greater than a predefined limit value.
Jardine et al. (US 2021/0024097 A1) teaches an invention in which a predetermined amount of time must pass from when a condition prohibiting autonomous driving was last detected before allowing for an autonomous driving mode to be enabled. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nadeem Odeh/Primary Examiner, Art Unit 3669